CAMPBELL, Judge.
Appellant, having been convicted of driving with a suspended license and possession of cocaine, challenges the denial of her motion to suppress. We find no merit in her first argument that the contraband discovered in her vehicle should have been suppressed and therefore affirm her conviction and sentence without further discussion. We do find merit, however, in appellant’s second argument, and the state concedes, that the probation order does not conform to the trial court’s oral pronouncement that she not be required to pay for drug and alcohol evaluation, treatment, and random testing. Accordingly, conditions eight and twenty are stricken. See Justice v. State, 674 So.2d 123 (Fla.1996).
THREADGILL, C.J., and SCHOONOVER, J., concur.